Citation Nr: 0607872	
Decision Date: 03/17/06    Archive Date: 03/29/06	

DOCKET NO.  94-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1944 to May 1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision rendered by 
the VARO in Columbia, South Carolina, that denied entitlement 
to the benefit sought.

The issue was denied by the Board in an appellate decision 
entered in July 2005.  Subsequently, an appeal was taken to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2005, the Court issued an order 
granting a joint motion of the parties vacating the July 2005 
Board decision and remanding the matter for action in 
compliance with the motion.

The Board notes that in accordance with the provisions of 
38 C.F.R. § 20.900 (2005), this case has been advanced on the 
Board's docket for good cause shown.


REMAND

In accordance with the joint motion of the parties and the 
Court's order, a remand is required in order to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  

The Board notes that the case has been in appellate status 
for several years.  During that time, there has been a 
significant change in the law governing service connection 
and preexisting disabilities.  A veteran is now deemed to be 
in sound condition at service entrance unless clear and 
unmistakable evidence (obvious and manifest) shows both that 
the disability preexisted service and was not aggravated 
therein.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) (invalidating a provision of 
38 C.F.R. § 3.304 which required only clear and unmistakable 
evidence of preexistence to rebut the presumption of 
soundness).  In the joint motion of the parties, it was also 
indicated that the burden was on VA to show a lack of 
aggravation by establishing, through clear and unmistakable 
evidence, that there was no increase in the severity of the 
disability during service or that any increase in the 
disability was due to the natural progress of the preexisting 
condition.

Accordingly, the case is REMANDED for the following actions:

1.  The examiner who conducted the 
September 2004 should be asked to review 
the claims folder and acknowledge such 
review in an addendum to that 
examination.  The examiner should answer 
the following questions:

(a) Is it clear and unmistakable 
that the veteran's asthma underwent 
no permanent increase in severity 
during service?

(b)  If the asthma underwent a 
permanent increase in service during 
service, was such increase due to 
the natural progress of the disease?

(c)  Is the veteran's currently 
diagnosed asthma attributable to 
service under any theory, including 
reported mustard gas exposure?

The examiner should provide a rationale 
for any opinion expressed.  If the 
examiner is unavailable, another suitable 
physician should be asked to review the 
claims folder and provide the necessary 
opinions.  If deemed advisable, an 
examination by a physician knowledgeable 
in respiratory disorders is authorized.  
That individual should conduct a 
comprehensive examination of the veteran 
for the purpose of providing answers to 
the aforementioned questions.  

2.  The VA should issue a letter to the 
veteran providing him with notice 
required under 38 U.S.C.A. § 5103(a) 
(2002) and 38 C.F.R. § 3.159(b) 
pertaining to his claim seeking service 
connection for asthma, to include  notice 
to him that he should submit any 
pertinent evidence in his possession.

3.  After all appropriate development has 
been completed, VA should readjudicate 
the claim on a de novo basis. 


If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided an appropriate 
supplemental statement of the case and be provided the 
requisite opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The veteran need 
take no further action until he is otherwise informed, but he 
may furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

